Exhibit 10.28

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, effective as of February 10, 2004 (“Agreement”), is
made between LeapFrog Enterprises, Inc., a Delaware corporation (the “Company”),
and Jerome Perez (“Employee”).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

 

SECTION 1. EMPLOYMENT.

 

1.1 Position, Duties, Responsibilities, Authority. The Company hereby employs
Employee as President, LeapFrog Enterprises, Inc., on the terms and conditions
hereinafter set forth. In such capacity, Employee shall have such duties and
authority as are customary for, and commensurate with such position. Employee
shall, to the best of Employee’s ability, carry out such responsibilities and
duties in an efficient, trustworthy, ethical, effective and businesslike manner.
Employee’s performance of services under this Agreement shall be rendered in the
San Francisco Bay Area, or at any other location or locations as Employee and
the Company’s Board of Directors (the “Board”) shall mutually agree from time to
time. Employee shall perform Employee’s responsibilities hereunder for the
Company and/or such affiliates of the Company as the Company’s Chief Executive
Officer (the “CEO”) may designate from time to time.

 

1.2 Exclusive Employment. While Employee is employed with the Company, Employee
shall devote Employee’s full business time to Employee’s duties and
responsibilities set forth in this Section 1. Without limiting the generality of
the foregoing, Employee shall not, without the prior written approval of the
Board, render services of a business, professional or commercial nature to any
other person, firm or corporation, whether for compensation or otherwise, except
that Employee may engage in civic, philanthropic and community service
activities so long as such activities do not interfere with Employee’s ability
to comply with this Agreement and are not otherwise in conflict with the
policies or interests of the Company.

 

SECTION 2. COMPENSATION AND OTHER BENEFITS.

 

In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2. Except as otherwise specified in this Agreement,
the compensation and employee benefits payable to Employee pursuant to this
Agreement may be changed only by the written agreement of the parties. Employee
authorizes the Company to deduct and withhold from all compensation to be paid
to Employee any and all sums required to be deducted or withheld by the Company
pursuant to the provisions of any federal, state, or local law, regulation,
ruling, or ordinance, including, but not limited to, income tax withholding and
payroll taxes.



--------------------------------------------------------------------------------

2.1 Base Compensation. While Employee is employed with the Company, the Company
shall pay to Employee, and Employee shall be entitled to receive from the
Company, as a fixed salary for the full time employment referred to in Section 1
hereof, compensation (“Base Compensation”) at the rate of Twenty Nine Thousand
One Hundred and Sixty Six Dollars and 67/100 ($29,166.67) per calendar month (a
rate equivalent to $350,000 per annum), less standard payroll deductions and tax
withholdings. Said Base Compensation shall be payable in intervals not less than
twice a month in accordance with Company payment policy for executives in effect
from time to time. Employee’s Base Compensation will be subject to adjustment
from time to time as determined by the Board.

 

2.2 Stock Options. Within forty-five (45) days following the effective date of
this Agreement, the Company shall grant Employee an option to purchase 400,000
shares of the Company’s common stock (the “Option”), pursuant to the terms of
the Company’s 2002 Equity Incentive Plan (the “Plan”). The Option shall vest
over a four year period, with 1/48th of the option vesting monthly for Forty
Eight (48) months, commencing on the Employee’s first day of employment with the
Company (the “Employment Date”). The Option shall be subject to the terms and
conditions of the Plan and the corresponding stock option grant notice and stock
option agreement; provided, however, that in the event of any conflict between
any provision of the Plan, the stock option agreement and this Agreement
relating to the Option, the provisions of this Agreement shall govern. In
addition to being granted the Option, Employee shall be entitled to participate
in any other stock option, stock incentive or similar plans as are available
from time to time to other management personnel at the Company.

 

2.3 Bonuses.

 

2.3.1 Incentive Bonuses. Employee is eligible to receive an annual discretionary
bonus of up to 80% of Employee’s then current annual Base Compensation (the
“Bonus”), based on the Company’s performance and Employee’s achievement of
performance objectives established in writing by the CEO in consultation with
Employee, which achievement will be determined by the Board in its sole good
faith discretion. In calendar year 2004 only, Employee shall receive a
guaranteed bonus equal to 80% of Employee’s then current annual Base
Compensation, so long as Employee is an active employee of the Company as of
December 31, 2004. Except as provided in Section 3.2 below, if Employee is not
employed as of December 31 of the Bonus year, he will not have earned the Bonus,
or any pro-rata portion of the Bonus for that year. Payment of any Bonus shall
be subject to standard payroll deductions and tax withholdings. If the Company
adopts a bonus plan under which Employee is eligible to participate, and the
total amount of the annual bonus opportunity under the new bonus plan is not
less than the amount of the annual bonus opportunity under this Section 2.3 and
the criteria for receipt of the bonus under the new bonus plan are reasonable as
compared to those previously established pursuant to this Section 2.3, Employee
shall participate in the new plan and shall no longer be eligible to receive any
Bonus under this Section 2.3.

 

2.3.2 Signing Bonus. Employee shall receive a one-time signing bonus of Fifty
Thousand Dollars ($50,000), less standard payroll deductions and tax
withholdings, payable to Employee on the first paycheck issued after the
Employment Date. If Employee

 

2



--------------------------------------------------------------------------------

voluntarily resigns his employment within two (2) years after the Employment
Date, other than for Good Reason (as defined in Section 3.2 below), Employee
shall repay to the Company the full signing bonus amount of Fifty Thousand
Dollars ($50,000) on or before the last day of Employee’s employment with the
Company (the “Separation Date”). Employee hereby agrees that, if any such
signing bonus repayment amount due is not repaid in full by the Separation Date,
the Company may deduct the amount due from any expense reimbursements, severance
or Consulting Fees owed to Employee.

 

2.4 Other Benefits. Employee shall be entitled to standard Company employee
benefits for senior management, including group medical and dental insurance
coverage for Employee, Employee’s spouse and dependent children, disability
insurance coverage, and sick leave, pursuant to the Company’s benefits plans,
policies and guidelines, including but not limited to contribution requirements
for dependent coverage, as approved by the Board from time to time. In addition,
Employee shall be entitled to receive:

 

(i) Car Allowance. Automobile allowance of $650 per month, less standard payroll
deductions and tax withholdings.

 

(ii) Vacation. Four (4) weeks of paid vacation time per calendar year, accrued
in equal semi-monthly increments of 6.67 hours, with the total accrued and
unused vacation balance (including accrued vacation carried over from previous
years) capped at seven (7) weeks. Vacation accrual will cease when the maximum
seven (7) week vacation balance is reached and will resume when the balance
falls below the maximum amount.

 

(iii) Life Insurance. The Company shall contribute up to five thousand dollars
($5,000) each year during Employee’s employment for the cost of premiums to
obtain and maintain during the period of Employee’s employment one or more
policies of term life insurance providing an aggregate benefit in the amount of
$1,000,000. Employee shall have the right to designate the beneficiary or
beneficiaries of the benefit payable upon death pursuant to such policy or
policies and may transfer ownership of such policy or policies to any life
insurance trust, family trust or other trust.

 

(iv) Moving and Temporary Living Expenses. Reimbursement of reasonable expenses
associated with moving Employee’s primary residence from New York to the San
Francisco Bay Area, including but not limited to shipment of household goods
from the New York residence to the Bay Area residence using the Company’s
standard carrier and the following expenses associated with the sale of
Employee’s New York residence and the purchase of Employee’s Bay Area residence:
customary real estate commission, reasonable attorney fees and/or escrow agent
fees, notary and acknowledgement fees, excise stamps, tax certificates,
conveyance fees, recording fees, costs of required surveys and inspections,
state and local real estate transfer taxes, title insurance, title search,
mortgage application costs for up to two lending institutions, appraisal fees,
credit report, recording of mortgage and deed; and an amount sufficient to
gross-up Employee’s tax on the reimbursement amount. In addition, the Company
will reimburse Employee for the following temporary living expenses during his
first six months of employment with the Company: (a) reasonable coach airfare
for one round-trip ticket per week

 

3



--------------------------------------------------------------------------------

to New York; (b) reasonable coach airfare for round trip tickets for Employee’s
spouse and children to make two visits from New York to the Bay Area (c) lodging
at Woodfin Suites; and (d) reasonable car rental expenses.

 

(v) Mortgage Interest Payments. Upon Employee’s purchase of a residence in the
Bay Area, the Company shall pay Employee a monthly reimbursement equal to the
Mortgage Interest Payments (as hereinafter defined) until the Company’s
obligation to make such payment terminates as provided below. As used herein,
the term “Mortgage Interest Payments” shall mean the lower of: (a) the sum of
(1) Employee’s monthly interest portion of the mortgage payments on the portion
of the Stipulated Mortgage Amount (as defined below) over $1,100,000, plus an
amount sufficient to gross-up Employee’s tax on such reimbursement amount, plus
(2) that amount which would be Employee’s monthly interest portion of the first
$1,100,000 of the Stipulated Mortgage Amount after offsetting the value of any
tax deduction that Employee would receive for such interest payments, and (b)
the amounts resulting from the calculation in clause (a) above assuming that the
Employee’s mortgage is an Approved Mortgage (as defined below). The Mortgage
Interest Payments shall continue until and then terminate on the earliest to
occur of (A) Employee no longer being employed by the Company, or (B) Employee
no longer making payments on a mortgage on his primary residence in the Bay
Area, or (C) five (5) years after the Employee purchases a residence in the Bay
Area. If Employee refinances and/or sells one California residence and purchases
another in California, the amount of the Mortgage Interest Payments shall not be
recalculated, but shall continue unaffected by such transaction.

 

As used herein, the following terms shall have the following meanings:

 

“Stipulated Mortgage Amount” shall mean a mortgage principal amount equal to the
difference between the Purchase Price and the Net Sales Proceeds;

 

“Purchase Price” shall mean the lesser of (a) the purchase price of Employee’s
Bay Area residence or (b) Two Million Five Hundred Thousand Dollars
($2,500,000);

 

“Net Sales Proceeds” shall mean the greater of (a) the net sales proceeds from
the sale of Employee’s New York Residence or (b) Five Hundred Thousand Dollars
($500,000); and

 

“Approved Mortgage” means a mortgage loan in a principal amount not to exceed
$2,000,000, with an interest rate equal to the lowest of (a) the actual interest
rate under Employee’s mortgage and (b) 7% per annum.

 

SECTION 3. EMPLOYMENT TERM AND TERMINATION.

 

3.1 Term and Termination. Employee’s employment with Company is for unspecified
duration and constitutes at-will employment within the meaning of California
Labor Code Section 2922. Accordingly, the employment relationship may be
terminated at any time with or without Cause or Good Reason, by Company or by
Employee, immediately upon delivery of written notice. Except as otherwise
specifically provided in Section 3.2 below, upon termination of employment,
Employee shall not be entitled to receive any compensation or benefits other
than Base Compensation and accrued and unused vacation earned through the
Separation Date.

 

4



--------------------------------------------------------------------------------

3.2 Compensation and Benefits Upon Termination. In the event Employee’s
employment terminates for any reason, the Company shall pay to Employee: (1) all
of his accrued and unused vacation and unpaid Base Compensation earned through
the Separation Date, and (2) any bonus earned but unpaid as of the Separation
Date (i.e., in the event that Employee has worked through December 31 of the
previous year and earned a bonus, but such bonus has not been paid as of the
Separation Date). If the Company terminates Employee’s employment for any reason
other than his death, disability, or Cause, or Employee voluntarily resigns
without Good Reason, and Employee provides the Company with the Release
described below, Employee shall be entitled to receive the following severance
benefits (collectively, the “Severance Benefits”):

 

(i) Within First Year. If the Separation Date occurs within one (1) year after
the Employment Date and Employee has not received Option acceleration pursuant
to Section 4 below, the Option shall accelerate vesting such that a total of
100,000 shares subject to the Option shall be fully exercisable as of the
Separation Date. The remaining 300,000 unvested shares subject to the Option
shall cease vesting and shall terminate as of the Separation Date.

 

(ii) After First Year. If the Separation Date occurs more than one (1) year
after the Employment Date and Employee has not received Option acceleration
pursuant to Section 4 below, one-half (1/2) of the shares subject to the Option
that have not otherwise vested as of the Separation Date shall accelerate
vesting and become fully exercisable as of the Separation Date. The remaining
unvested shares subject to the Option shall cease vesting and shall terminate as
of the Separation Date.

 

(iii) Three Year Post-Employment Consulting. If the Separation Date occurs
within the first three (3) years after the Employment Date, Employee shall
immediately commence a consulting relationship with the Company under the terms
set forth in this section (the “Consultancy”).

 

a. Consulting Period. The consulting relationship shall continue until the third
anniversary of the Separation Date (the “Consulting Period”), unless Employee
provides any services or assistance in any capacity to a Competitive Business
(as defined below), in which event the consulting relationship shall immediately
terminate (“Early Termination”), the Company shall have no continuing obligation
to pay any Consulting Fees, and Employee shall have no further obligation to
provide consulting services. Nothing in this subsection 3.2(iii)(a) shall
restrict Employee from engaging in a Competitive Business at any time after the
Separation Date. The parties acknowledge and agree that this Agreement does not
contain a covenant not to compete, nor any form of unlawful restraint against
trade, and the parties covenant that they shall not challenge the enforceability
of the Consultancy on the basis that it contains any covenant not to compete or
any form of unlawful restraint against trade. In the event that, notwithstanding
the provisions of the previous sentence, a court of competent jurisdiction or an
arbitrator determines that the Early Termination provision or the Consultancy is
unenforceable or invalid in whole or

 

5



--------------------------------------------------------------------------------

in part, the parties agree that the Company shall bear the risk thereof and
that, regardless of whether or not Employee provides services or assistance to a
Competitive Business, so long as Employee abides by the other provisions under
this Section 3.2(iii), the Company shall pay the Consulting Fees to Employee
during the Consulting Period.

 

b. Consulting Services. Employee shall provide consulting services to the
Company in any area of his expertise upon request by the Company. Employee shall
provide the consulting services off-site at a location of his choosing. Employee
shall make himself available to perform such consulting services throughout the
Consulting Period, at reasonable times, for a minimum of ten (10) hours per
month, provided that the Company shall not require consulting services to be
performed at a time or in a manner that would unreasonably interfere with
Employee’s ability to engage in any employment, consulting or work relationship
other than his consulting work for the Company (“Other Work Activity”). As part
of his consulting services, Employee shall, within the first forty-five (45)
days of the Consulting Period, provide the Company with a report providing
briefing information, as reasonably requested by the Company, on Company
operations and activities (in which Employee had personal involvement or about
which he had personal knowledge) pending as of the Separation Date.

 

c. Consulting Fees. The Company shall pay Employee a monthly consulting fee
equal to forty three thousand seven hundred fifty dollars ($43,750) (the
“Consulting Fees”). If, after twenty-four (24) months after the Separation Date,
Employee engages in Other Work Activity, and the relationship is not with a
Competitive Business, the consulting relationship with the Company shall
continue but the Company shall, effective with payments with respect to the
twenty-fifth (25th) month and thereafter, reduce the Consulting Fees by the
gross amount of monetary compensation earned by Employee from the Other Work
Activity. Employee hereby agrees to promptly notify the Company in writing if he
engages in any Other Work Activity during the Consulting Period, and to provide
documentation of such gross amount of monetary compensation earned thereby.

 

d. Taxes and Withholding. The Company will not withhold from the Consulting Fees
any amount for taxes, social security or other payroll deductions. Employee
acknowledges that he will be solely responsible for, and will file, on a timely
basis, all tax returns and payments required to be filed with, or made to, any
tax authority with respect to the performance of services and receipt of
Consulting Fees.

 

e. Expense Reimbursement. Pursuant to its regular business practice, the Company
will reimburse Employee for all reasonable business expenses incurred during the
Consulting Period.

 

f. Ownership of Work Product. Employee hereby assigns to the Company all right,
title and interest in and to any work product created by Employee, or to which
Employee contributes, pursuant to the Consultancy (the “Work Product”),
including all copyrights, trademarks and other intellectual property rights
contained therein. Employee agrees to execute, at the Company’s request and
expense, all documents and other instruments necessary or desirable to confirm
such assignment, including without limitation, a copyright assignment in

 

6



--------------------------------------------------------------------------------

the form required by the Company (“Assignment of Copyright”). In the event that
Employee does not, for any reason, execute such documents within a reasonable
time after the Company’s request, Employee hereby irrevocably appoints the
Company as his attorney-in-fact for the purpose of executing such documents on
his behalf, which appointment is coupled with an interest.

 

g. Artist’s and Moral Rights. If Employee has any rights, including without
limitation “artist’s rights” or “moral rights,” in the Work Product that cannot
be assigned, Employee agrees to waive enforcement worldwide of such rights
against the Company. In the event that Employee has any such rights that cannot
be assigned or waived, Employee hereby grants to the Company an exclusive,
royalty-free, worldwide, irrevocable, perpetual license to use, reproduce,
distribute, create derivative works of, publicly perform and publicly display
the Work Product in any medium or format, whether now known or later developed.

 

h. Representations and Warranties. Employee represents and warrants that: (a) he
has the right and unrestricted ability to assign the Work Product to the Company
as set forth above, and (b) he will not create Work Product, which he knows or
reasonably should have known (without being required to make an independent
investigation), infringes upon any copyright, patent, trademark, right of
publicity or privacy, or any other proprietary right of any person, whether
contractual, statutory or common law. Employee agrees to indemnify the Company
from any and all damages, costs, claims, expenses or other liability (including
reasonable attorneys’ fees) arising from or relating to the breach by Employee
of the representations and warranties set forth in this section.

 

i. Independent Contractor Relationship. During the Consulting Period, Employee’s
relationship with the Company will be that of an independent contractor, and
nothing in the Consultancy is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship. Employee will not
be entitled during the Consulting Period to any of the benefits that the Company
may make available to its employees, including, but not limited to, life
insurance, profit-sharing or retirement benefits. Employee shall, however,
remain eligible to receive termination benefits pursuant to this Section 3.2.
Employee shall not be authorized during the Consulting Period to make any
representation, contract or commitment on behalf of the Company unless
specifically requested or authorized in writing to do so by the CEO.

 

j. Competitive Business. For purposes of this Agreement, Competitive Business
means Mattel, Inc., Fisher-Price, Inc., Hasbro, Inc. or any of their affiliates,
or any other entity that engages in the development, marketing or sale of
educational learning products or educational toys, arts and crafts, baby gear
(e.g. high chairs, car seats, etc., a category known in the retail industry as
“juvenile products”), or infant or toddler toys.

 

(iv) Loss Reimbursement. If the Separation Date occurs within the first three
(3) years after the Employment Date, and within twelve (12) months after the
Separation Date Employee sells his Bay Area residence in a bona fide sale to an
unaffiliated third party (the “Sale”) for a price (the “Sale Price”) which is
less than the Purchase Price (as defined in Section

 

7



--------------------------------------------------------------------------------

2.4(v) above), the Company shall reimburse Employee the lesser of (a) $750,000
or (b) the sum of (i) the amount of Employee’s principal investment in the Bay
Area residence that Employee loses in connection with the Sale plus (ii) the
amount, if any, paid by Employee to the mortgagor upon the Sale in excess of the
Sale Price (such lesser amount being defined as the “Loss Reimbursement”), if
Employee has made best efforts to maintain the Bay Area residence and optimize
the Sale Price. The amount of the Loss Reimbursement shall be reduced by the
amount of any insurance proceeds received by Employee for damage to the Bay Area
residence and not applied to the repair of such damage.

 

If Employee elects to sell the Bay Area residence within the time frame
specified above and receives an unaffiliated third party offer to purchase the
Bay Area residence which would entitle Employee to the Loss Reimbursement under
this Section, and which unaffiliated third party offer Employee would otherwise
accept (the “Third Party Offer”), the Company shall have the right of first
refusal to match the Third Party Offer and acquire the Bay Area residence on the
same terms and conditions of the Third Party Offer, including but not limited to
the price, date for close of escrow, and the terms of the purchase and sale
agreement (if Employee has negotiated a purchase and sale agreement with the
party making the Third Party Offer). On receipt of a Third Party Offer, Employee
shall deliver to the Company a copy of the Third Party Offer with a written
statement signed by Employee that Employee intends to accept such offer. The
Company shall have three (3) business days after the date of delivery of such
written statement to deliver written notice to Employee of the Company’s
election to purchase the Bay Area residence on the same terms and conditions
contained in the Third Party Offer, and upon receipt of such notice Employee
shall be obligated to sell, and Company shall be obligated to purchase, the Bay
Area residence on the same terms and conditions contained in the Third Party
Offer. Failure by the Company to deliver such notice to Employee within the
required time period, or delivery of a notice stating that the Company declines
to purchase the Bay Area residence, shall constitute a refusal (“Refusal”). Upon
Refusal, Employee shall be free to convey the Bay Area residence to the party
making the Third Party Offer.

 

(v) Two Year Post-Employment Consulting. If the Separation Date occurs more than
three (3) years after the Employment Date, Employee shall immediately commence
the Consultancy under the terms set forth in Section 3.2(iii) above, except that
the Consulting Period shall continue for twenty-four (24) months (rather than
three (3) years) after the Separation Date, unless Employee provides any
services or assistance in any capacity to a Competitive Business (as defined
above), in which event the consulting relationship shall immediately terminate
and the Company shall have no continuing obligation to pay any Consulting Fees.

 

(vi) Pro Rata Bonus. Employee shall receive a pro rata portion of any bonus that
Employee would, but for the termination, otherwise have been entitled to receive
in the year of the Separation Date, subject to required payroll deductions and
withholdings, as and when otherwise payable under this Agreement or any bonus
plan. For purpose of further clarification of this section 3.2(vi), to the
extent that the earning of such bonus is based on Employee achievement of
objectives and/or Company performance during a certain bonus period (the “Bonus
Period”), Employee’s right to receive a bonus pursuant to this Section shall be
based on the results from the entire Bonus Period, and Employee shall be
entitled to receive a pro-rata portion of such bonus based on the percentage of
the Bonus Period during which the Employee was employed.

 

8



--------------------------------------------------------------------------------

(vii) Health Reimbursements. If Employee timely elects to continue his
Company-provided group health insurance coverage pursuant to federal COBRA law
and, if applicable, state insurance laws, during the period that Employee
performs consulting services for the Company as set forth in this Agreement, the
Company shall reimburse Employee for the cost of Employee’s COBRA premiums for
him and his dependents (if applicable) to continue health insurance coverage at
the same level of coverage for him and his dependents (if applicable) in effect
as of the Separation Date and, when Employee is no longer eligible for continued
coverage under COBRA or applicable state insurance laws, the Company shall
reimburse employee for the cost of premiums for him and his dependents (if
applicable) for an individual policy to continue health insurance coverage at
the same level of coverage for him and his dependents (if applicable) in effect
as of the Separation Date. Employee’s entitlement to such reimbursement shall
cease upon the earlier of: (a) the date Employee becomes eligible for group
health insurance coverage with a subsequent employer or (b) the date Employee’s
consulting relationship with the Company pursuant to this Agreement ends.
Employee shall notify the Company’s vice president of Human Resources in writing
immediately upon becoming eligible for health insurance coverage with a
subsequent employer.

 

As a condition of receipt of the Severance Benefits, Employee shall: (a) prior
to his receipt of any of the Severance Benefits, provide the Company with an
effective general release of known and unknown claims against the Company and
its officers, directors, employees, shareholders, parents, subsidiaries,
successors, agents, and affiliates, in a form reasonably required by the Company
and consistent with the terms of this Agreement (the “Release”), and (b) at any
time during which he is receiving Severance Benefits (including Consulting Fees
pursuant to a consulting relationship) (the “Severance Period”), respond fully
in writing to any Company inquiry regarding his Other Work Activities, subject,
however, to any duties of confidentiality that Employee has to any third parties
with respect to such Other Work Activities.

 

In no event will Employee vest in any stock options or other similar rights,
other than as described in Sections 3.2 (i) and (ii), during the Severance
Period.

 

3.3 Definitions. For purposes of this Agreement, the following definitions shall
apply:

 

3.3.1 Disability. The term “disability” shall mean a physical or mental
disability that renders Employee unable to perform one or more of the essential
functions of his job, as determined by the Board, for a period of 120
consecutive days or more than 180 days in any consecutive 12-month period.

 

3.3.2 Cause. The term “Cause” shall mean (i) Employee’s commission of any of
fraud, embezzlement or misappropriation involving the Company; (ii) Employee’s
conviction of or enter of a plea of guilty or no contest to any felony involving
moral turpitude or dishonesty; (iii) Employee’s action, or failure to commit an
act, involving the Company which

 

9



--------------------------------------------------------------------------------

amounts to willful misconduct, wanton misconduct, gross negligence or a breach
of this Agreement, and which is materially and demonstrably harmful to the
Company; or (iv) Employee’s willful failure to perform his responsibilities and
duties to the Company following receipt of written notice from the Company which
specifically describes past instances of such willful failure (other than any
such failure resulting from his incapacity due to disability). With respect to a
termination for Cause arising out of conduct described in clauses (i), (iii) or
(iv) of this paragraph, a termination shall not be considered for Cause for
purposes of this Agreement unless there shall have been delivered to the
Employee a copy of a resolution duly adopted by affirmative vote of not less
than a majority of the entire Board, at a meeting of the Board called and held
for that purpose (after reasonable notice to Employee and an opportunity for
Employee, together with his counsel or other advisors, to be heard at such
meeting), finding that in the good faith opinion of the Board the Employee had
engaged in conduct described in clause (i), (iii) or (iv) above and specifying
the particulars thereof in detail.

 

3.3.3 Good Reason. Employee shall have “Good Reason” for termination of his
employment if he resigns within sixty (60) days after the occurrence of one of
the following events without his consent: (i) any removal of Employee from his
position as President of the Company unless the removal occurs solely as a
result of a merger into a larger entity (other than Mattel, Inc. or Fisher
Price, Inc.) such that Employee retains the same authority for divisional
operations that are substantially identical to the Company’s previous operations
as an independent entity; (ii) any material diminution of Employee’s role,
responsibilities and authority as President of the Company except to the extent
that the authority of Employee is reduced solely as a result of a merger into a
larger entity (other than Mattel, Inc. or Fisher Price, Inc.) such that Employee
retains the same authority for divisional operations that are substantially
identical to the Company’s previous operations as an independent entity; (iii)
reduction of Employee’s Base Compensation in an amount greater than ten percent
(10%) of Employee’s initial Base Compensation under this Agreement, unless the
base compensation of other senior level executive officers of the Company is
accordingly reduced; (iv) any material reduction in the aggregate level of
benefits to which Employee is entitled on the effective date of this Agreement
or the taking of any action which would adversely affect Employee’s accrued
benefits under any such employee benefit plans, unless a similar reduction is
made for all senior level executive officers of the Company; (v) a demand by the
Company to Employee that Employee relocate to any place that exceeds a fifty
(50) mile radius beyond the primary location of the Company as of the date of
this Agreement; or (vi) a material breach by the Company of any of its
obligations under this Agreement. In the event that Employee intends to assert
that he has grounds for terminating his employment for Good Reason, Employee
shall give the Company at least two (2) days’ notice in the case of clause (i)
or thirty (30) days’ notice in the case of clauses (ii) through (vi). The
Company shall have the opportunity during the applicable notice period to cure
the event which Employee asserts constitutes Good Reason (provided that this
event is not a reoccurrence of the same or substantially similar event that
occurred during the prior six (6) months) and, if the Company does so, then
Employee shall not be entitled to terminate his employment for Good Reason.

 

10



--------------------------------------------------------------------------------

3.3.4 Change of Control. “Change of Control” “ means the occurrence in a single
transaction or in a series of related transactions of any one or more of the
following events:

 

(a) any person (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction;

 

(b) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction;

 

(c) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company; or

 

(d) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.

 

3.4 Limitation on Payments. If any payment or benefit Employee would receive
pursuant to this Agreement (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the Payment. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless Employee elects in writing a different
order (provided, however, that such election shall be subject to Company
approval if made on or after the date on which the event that triggers the
Payment occurs): reduction of cash payments; cancellation of accelerated

 

11



--------------------------------------------------------------------------------

vesting of stock options; reduction of employee benefits. In the event that
acceleration of vesting of stock option compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Employee’s stock options unless Employee elects in writing a different
order for cancellation

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the Separation Date shall perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Employee within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is triggered (if requested at that time by the
Company or Employee) or such other time as requested by the Company or Employee.
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Employee.

 

SECTION 4. CHANGE OF CONTROL

 

In the event of a Change of Control (as defined in Section 3.3.4 above),
Employee shall be entitled to receive the following:

 

(i) Within First Year. If the Change of Control occurs within one (1) year after
the Employment Date, the Option shall accelerate vesting such that a total of
100,000 shares subject to the Option shall be fully exercisable immediately upon
the effective date of the Change of Control. The remaining 300,000 unvested
shares subject to the Option shall continue to vest pursuant to the terms of the
Plan and corresponding stock option grant notice and stock option agreement.

 

(ii) After First Year. If the Change of Control occurs more than one (1) year
after the Employment Date, one-half (1/2) of the shares subject to the Option
that have not otherwise vested as of the effective date of the Change of Control
shall accelerate vesting and become fully exercisable immediately upon the
effective date of the Change of Control. The remaining unvested shares subject
to the Option shall continue to vest pursuant to the terms of the Plan and
corresponding stock option grant notice and stock option agreement.

 

12



--------------------------------------------------------------------------------

SECTION 5. BUSINESS EXPENSES

 

The Company shall pay for or reimburse Employee for all reasonable business
expenses incurred by Employee in the performance of Employee’s duties hereunder,
upon submission to the Company, in accordance with Company policy, a written
accounting of such expenses, which accounting shall include an itemized list of
all expenses incurred, the business purposes for which such expenses were
incurred, and such receipts as Employee reasonably has been able to obtain.

 

SECTION 6. PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

 

Employee shall execute and abide by the Company’s Proprietary Information and
Inventions Agreement attached hereto as Exhibit A (“Proprietary Information
Agreement”). Employee acknowledges that his obligations under the Proprietary
Information Agreement shall survive the termination of his employment with the
Company.

 

SECTION 7. COMPANY POLICIES.

 

Employee agrees that at all times during Employee’s employment hereunder,
Employee shall comply with the Company’s employee policies and procedures
established by the Company from time to time. Employee further agrees that he
shall acknowledge in writing that he has read and will abide by the Company’s
Employee Handbook.

 

SECTION 8. OTHER ACTIVITIES.

 

8.1 Non-competition. During the period of Employee’s employment by the Company,
Employee will not, directly or indirectly, either by himself or by assisting
others, compete with the Company or prepare to compete with the Company.

 

8.2 Non-solicitation. During the period of Employee’s employment by the Company,
and for three (3) years after the Separation Date, Employee will not, either
directly or indirectly, solicit, induce, or encourage or attempt to solicit,
induce, or encourage any employee, consultant or independent contractor of the
Company to terminate his or her relationship with the Company to become an
employee, consultant or independent contractor to or for any other person or
entity.

 

8.3 Cooperation. Employee agrees that during his employment with the Company and
for a period of three (3) years following the Separation Date, Employee shall,
upon Company’s reasonable request and in good faith and with Employee’s best
efforts, subject to Employee’s reasonable availability, cooperate with, and
voluntarily (without subpoena or other legal compulsion) provide complete and
accurate information to the Company in any dispute, controversy, or litigation
in which Company may be involved and with respect to which Employee obtained
knowledge while employed by the Company or any of its affiliates, successors, or
assigns, including, but not limited to, making himself available to provide
testimony in legal proceedings, providing factual information to Company
attorneys, or signing

 

13



--------------------------------------------------------------------------------

truthful affidavits. Any such activities shall be scheduled, to the extent
reasonably possible, to accommodate Employee’s business and personal
obligations. The Company shall promptly pay Employee’s reasonable travel and
incidental out-of-pocket expenses incurred in connection with any such
cooperation.

 

8.4 Remedies. Employee agrees that the Company would be irreparably harmed in
the event that Sections 8.1 or 8.2 of the Agreement are violated and, therefore,
in the event of any actual or threatened violation of either of these Sections,
the Company will be entitled in addition to any other remedies to which it may
be entitled, at law or in equity, to a temporary restraining order and
preliminary and permanent injunctive relief and to specifically enforce the
terms and provisions hereof without the necessity of posting bond or proving
damages.

 

SECTION 9. REPRESENTATIONS BY EMPLOYEE AND AGREEMENT TO ABIDE BY OBLIGATIONS TO
THIRD PARTIES.

 

Employee represents and warrants, to the best of his knowledge, that Employee is
free to enter into and perform each of the terms and conditions of this
Agreement; and, to the best of his knowledge, that Employee’s execution and/or
performance of all Employee’s obligations under this Agreement does not and will
not violate or breach any other agreement between Employee and any other person
or entity, including (without limitation) the Employee Secrecy and Invention
Agreement between Employee and Fisher Price (the “Fisher Price Agreement”).
Employee acknowledges that but for this representation and warranty, the Company
would not agree to enter into this Agreement. Employee agrees that he will not
undertake any activities or actions that, in his sole discretion, may violate or
potentially violate any agreement between Employee and any third party,
including (without limitation) the Fisher Price Agreement, and the Company
agrees that it will not require Employee to undertake any such activities.

 

SECTION 10. ASSIGNABILITY.

 

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time. However, the parties
acknowledge that the availability of Employee to perform services and the
covenants provided by Employee hereunder are personal to Employee and have been
a material consideration for the Company to enter into this Agreement.
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.

 

14



--------------------------------------------------------------------------------

SECTION 11. NOTICES.

 

Notices under this Agreement shall be sufficient only if mailed by certified or
registered United States mail, return receipt requested; delivered by express
mail (e.g., Federal Express); or personally delivered, to the parties at their
addresses set forth on the signature page hereof or as amended by notice
pursuant to this subsection. Notice by mail shall be deemed received two (2)
days after the date of mailing.

 

SECTION 12. ARBITRATION.

 

To ensure the timely and economical resolution of disputes that arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, shall be resolved to the fullest extent permitted by law
by final, binding and confidential arbitration, by a single arbitrator, in San
Francisco, California, conducted by Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) under the then applicable JAMS employment rules. By agreeing to
this arbitration procedure, both Employee and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award. The arbitrator shall be authorized to award any or all remedies that
Employee or the Company would be entitled to seek in a court of law. The Company
shall pay all JAMS’ arbitration fees in excess of the amount of court fees that
would be required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Employee or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
shall each have the right to resolve any issue or dispute involving Company
trade secrets or proprietary information or the Company’s or Employee’s
intellectual property rights by court action instead of arbitration.

 

SECTION 13. MISCELLANEOUS.

 

13.1 Entire Agreement. This Agreement contains the full, complete, and exclusive
embodiment of the entire agreement of the parties with regard to the subject
matter hereof and supersedes all prior communications, representations, or
agreements, oral or written, and all negotiations, conversations or discussions
between or among the parties relating to this Agreement and all past course of
dealing or industry custom. Employee has not entered into this Agreement or
employment relationship in reliance on any representations, written or oral,
other than those contained herein.

 

13.2 Amendment. This Agreement may not be amended except by an instrument in
writing duly executed by the parties hereto.

 

15



--------------------------------------------------------------------------------

13.3 Applicable Law; Choice of Forum. This Agreement has been made and executed
under, and will be construed and interpreted in accordance with, the laws of the
State of California.

 

13.4 Attorneys’ Fees. In any action or proceeding to enforce or interpret this
Agreement, or arising out of this Agreement, the prevailing party or parties are
entitled to recover a reasonable allowance for fees and disbursements of counsel
and costs of arbitration or suit, to be determined by the arbitrator or the
court in which the action or proceeding is brought.

 

13.5 Provisions Severable. Every provision of this Agreement is intended to be
severable from every other provision of this Agreement. If any provision of this
Agreement is held to be invalid, illegal or unenforceable, in whole or in part,
such invalidity, illegality or unenforceability shall not affect the other
provisions of this Agreement; and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein
except to the extent that such provision may be construed and modified so as to
render it valid, lawful, and enforceable in a manner consistent with the intent
of the parties to the extent compatible with the applicable law as it shall then
appear.

 

13.6 Non-Waiver of Rights and Breaches. Any waiver by a party of any breach of
any provision of this Agreement will not be deemed to be a waiver of any
subsequent breach of that provision, or of any breach of any other provision of
this Agreement. No failure or delay in exercising any right, power, or privilege
granted to a party under any provision of this Agreement will be deemed a waiver
of that or any other right, power or privilege. No single or partial exercise of
any right, power or privilege granted to a party under any provision of this
Agreement will preclude any other or further exercise of that or any other
right, power or privilege.

 

13.7 Gender and Number. Concerning the words used in this Agreement, the
singular form shall include the plural form, the masculine gender shall include
the feminine or neuter gender, and vice versa, as the context requires, and the
word “person” shall include any natural person, partnership, corporation,
association, trust, estate or other legal entity.

 

13.8 Headings. The headings of the Sections and Paragraphs of this Agreement are
inserted for ease of reference only, and will have no effect in the construction
or interpretation of this Agreement.

 

16



--------------------------------------------------------------------------------

13.9 Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile of an executed counterpart signature page
hereof by a party hereto shall constitute due execution and delivery of this
Agreement by such party.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

LEAPFROG ENTERPRISES, INC.:

 

JEROME PEREZ:

By:

 

/s/ Michael C. Wood

--------------------------------------------------------------------------------

 

/s/ Jerome Perez

--------------------------------------------------------------------------------

Name:

 

 

Michael C. Wood

 

 

Address:

Title:

 

President and CEO

 

 

--------------------------------------------------------------------------------

Address:

     

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

6401 Hollis Street, Suite 150

Emeryville, CA 94608

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by LEAPFROG
ENTERPRISES, INC. (the “Company”), and the compensation now and hereafter paid
to me, I hereby agree as follows:

 

1. NONDISCLOSURE.

 

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

 

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, training, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company.

 

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

 

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other third
party to whom I have an obligation of confidentiality, and I will not bring onto
the premises of the Company any unpublished documents or any property belonging
to any former employer or any other third party to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 

2. ASSIGNMENT OF INVENTIONS.

 

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

 

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such

 

1.



--------------------------------------------------------------------------------

inventions has not been made for that reason. A space is provided on Exhibit B
for such purpose. If no such disclosure is attached, I represent that there are
no Prior Inventions. If, in the course of my employment with the Company, I
incorporate a Prior Invention into a Company product, process or machine, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use and sell such
Prior Invention. Notwithstanding the foregoing, I agree that I will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company’s prior written consent.

 

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this Section
2, are hereinafter referred to as “Company Inventions.”

 

2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

 

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.

 

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

 

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

 

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

2.



--------------------------------------------------------------------------------

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

 

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (l) year after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become an employee, consultant or independent
contractor to or for any other person or entity. I agree further that for the
period of my employment with the Company and for one (1) year after the date of
termination of my employment with the Company I will not in any manner
discourage any client or customer of the Company from continuing its business
relationship with the Company.

 

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

 

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.

 

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

 

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery, or express mail (e.g., Federal Express) delivery, to the appropriate
address or if sent by certified or registered mail, three (3) days after the
date of mailing.

 

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

 

10. GENERAL PROVISIONS.

 

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Alameda
County, California for any lawsuit filed there against me by Company arising
from or related to this Agreement.

 

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement; this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein; and such provision shall be construed and modified so as to render it
valid, lawful, and enforceable in a manner consistent with the intent of the
parties to the extent compatible with the applicable law as it shall then
appear.

 

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

3.



--------------------------------------------------------------------------------

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause or advance notice, which rights
are hereby expressly reserved.

 

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

10.7 Entire Agreement. The obligations pursuant to Sections 1 and 2 (except
Section 2.7) of this Agreement shall apply to any time during which I was
previously engaged, or am in the future engaged, by the Company as a consultant
if no other agreement governs nondisclosure and assignment of inventions during
such period. This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter hereof and supersedes and merges
all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

This Agreement shall be effective as of the first day of my employment with the
Company.

 

I HAVE READ THIS AGREEMENT CAREFULLY, UNDERSTAND ITS TERMS, AND AGREE THERETO. I
HAVE COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.

 

Dated:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Signature)

--------------------------------------------------------------------------------

(Printed Name) ACCEPTED AND AGREED TO: LEAPFROG ENTERPRISES, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

 

4.



--------------------------------------------------------------------------------

EXHIBIT A

 

LIMITED EXCLUSION NOTIFICATION

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

1. Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

 

2. Result from any work performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

By:

 

 

--------------------------------------------------------------------------------

    (PRINTED NAME OF EMPLOYEE)

Date:

 

 

--------------------------------------------------------------------------------

 

WITNESSED BY:

 

--------------------------------------------------------------------------------

(PRINTED NAME OF REPRESENTATIVE)

 

A-1.



--------------------------------------------------------------------------------

EXHIBIT B

 

TO: LEAPFROG ENTERPRISES, INC.

 

FROM:

 

 

--------------------------------------------------------------------------------

DATE:

 

 

--------------------------------------------------------------------------------

 

SUBJECT: Previous Inventions

 

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
LeapFrog Enterprises, Inc. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

 

¨ No inventions or improvements.

 

¨ See below:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

¨ Additional sheets attached.

 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

    Invention or Improvement    Party(ies)    Relationship 1.  

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

2.  

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

3.  

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

 

¨ Additional sheets attached.

 

2